Citation Nr: 0626412	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  97-18 585	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from February 1966 until 
February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1997 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

The veteran's claim of entitlement to an increased rating for 
PTSD was previously before the Board in September 2002.  At 
that time, the Board increased the veteran's disability 
evaluation from 30 to 70 percent disabling throughout the 
rating period on appeal.  Also at that time, the Board 
determined that it did not have jurisdiction over a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  
It was noted that such claim had been denied by the RO in a 
May 2001 rating decision and that the veteran had not timely 
submitted a notice of disagreement as to that determination.  

The veteran appealed the Board's September 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a July 2004 Memorandum Decision, the Court 
affirmed the Board's determination that it had no 
jurisdiction to adjudicate the veteran's TDIU claim, but 
vacated the Board's denial of entitlement to a rating in 
excess of 70 percent for PTSD.  The vacated issue was 
remanded back to the Board for development consistent with 
the Court's Memorandum Decision.


FINDING OF FACT

On February 15, 2006, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan, that the veteran died in June 2005.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, a veteran's claim does not 
survive his or her death.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


